DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant's election with traverse of the invention of Group I, Clams 1-10 in the reply filed on 8/2/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.  This is not found persuasive because (1) the search for the apparatus would require searching through thousands of patent and literature sources and databases that is not required for a search of the method claimed and (2) for the reasons given in the requirement for restriction mailed 7/5/2022.
The requirement is still deemed proper and is therefore made FINAL.

International Search Report
No International Application or Search Report was found that corresponds to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans et al (US 2006/0086472) in view of Miyajima (US 2016/0333211) and Aoyama et al (US 2012/0052261) and as evidenced by Sundhauss (US 3978179), Muller et al (US 5514758) and Batra et al (US 6162327).
Claims 1 and 10: Hermans et al discloses a method of forming a paper towel sheet comprising (Abs; [0001], [0004]) comprising steps of forming a web from fibers, drying the web to form a sheet, printing a binder onto outer surfaces of the resulting sheet, heating the sheet, pressing the sheet against a creping drum (pressurizing the sheet), creping the sheet from the drum and converting the sheet into a paper towel ([0004],[0023],[0044]-[0047]).  
Suitable binders include latex binder materials including resins (reads on a liquid containing resin particles) [0019].  In examples, the latex binder material comprises water ([0057].  Application of the binders to the outer surfaces of the sheet is done by ink-jet printing in some embodiments [0044].  One purpose of binders in the art is to strengthen and reinforce paper by binding fibers in the paper together (see Sundhauss, col 1, lines 40-43 and Muller et al, col 6, lines 29-35 for evidence), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the binders of Hermans et al bind the fibers in the web.
Hermans et al does not disclose that the liquid in the applied binders has a surface tension in the claimed range.  However, Miyajima and Aoyama et al relate to ink jet printing compositions.  Miyajima and Aoyama et al teach what is generally known to those of ordinary skill in the art, that an ink jet composition preferably has a surface tension in the range of 20 to 50 mN/m at 20 °C (Miyajima, [0151]).  Aoyama et al teaches that “With a surface tension of less than 20 mN/m, the ink composition wets over the head of the ink jet recording printer head or leaks from it.  With a surface tension of more than 50 mN/m, the ink composition does not wet over the surface of a recording medium  [0157].  Aoyama et al further teaches that the surface tension can be adjusted to the desired range by combining a water-soluble solvent and surfactant [0098].  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the surface tension of the ink jet composition of Hermans et al to a claimed value by including a water-soluble solvent and a surfactant in the binder to avoid the problems identified by Aoyama et al.
Claim 2: Hermans et al does not disclose the particle size of the binder resin particles.  However, Aoyama et al teaches that a maximum particle diameter determined as equivalent circle diameter of 10 m or less is desired to prevent clogging of mesh filters and nozzles of an ink-jet recording apparatus [0116].  While the particle size of Aoyama et al is discussed with regard to photoluminescent pigments, one of ordinary skill in the art would understand that the desired maximum particle diameter would apply equally to any particulate matter in an ink jet composition, such as the binder particles of Hermans et al.  It would have been obvious to one of ordinary skill in the art to obtain a claimed particle size in the resin binder of Hermans et al to avoid clogging of mesh filters and nozzles of the ink-jet apparatus used to apply the binder material to the web.
Claim 3: Hermans et al discloses that suitable binders include latex binder materials such as acrylates, vinyl acetates, vinyl chlorides and methacrylates, ethylene vinyl acetate copolymers, acrylics; polyvinyl chloride; styrene-butadiene; polyurethanes and many other film-forming compounds known in the art [0019].  The disclosed resins include many of the thermoplastic or thermosetting resins recited in the instant application (see instant Specification [00100]).
Claim 4: Hermans does not disclose that the binder material comprises a penetrant.  However, Aoyama et al teaches that the surface tension can be adjusted by combining a water-soluble solvent and surfactant [0098].  Preferred surfactants are silicone surfactants and acetylenic glycol-based surfactants [0090], the acetylenic glycol-based surfactant having good ability to appropriately maintain surface tension [0094].  Silicone surfactants and acetylenic glycol-based surfactants are recited as suitable surfactants in the instant Specification (see instant Specification [00108]).  It would have been obvious to one of ordinary skill in the art to include surfactant that is a claimed penetrant in the binder composition of Hermans et al to provide the ability to adjust the surface tension to a desired value and appropriately maintain the surface tension as taught by Aoyama et al.
Claim 5: Hermans does not disclose that the binder material comprises a moisturizer.  However, Aoyama et al teaches that the surface tension can be adjusted by combining a water-soluble solvent and surfactant [0098].  Preferred water-soluble solvents include divalent alcohols having two to six carbon atoms ([0085],[0087]),which embody many species of glycols and diols recited in the instant Specification as moisturizers (see instant Specification [00110]).  The diol 1,2-hexanediol is mentioned as an expel of a suitable diol and is also specifically recited as a moisturizer in the instant Specification (see instant Specification [00110]).  It would have been obvious to one of ordinary skill in the art to include a water-soluble solvent that is also a moisturizer as claimed in the binder material of Hermans et al to provide a good ability to achieve and maintain surface tension as taught by Aoyama et al.
Claims 6-7: Hermans does not disclose that the bulk density of the web when the binder material is applied.  However, many commercial tissue and paper towel products have a density of 0.09 g/cm2 or more and 0.80 g/cm2 or less (see Batra et al, Table 1 for evidence, density being calculated as the basis weight divided by the caliper).  Therefore, application of the binder material to a web having a claimed bulk density would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results.
Claim 8: Hermans et al discloses that, after the latex binder is applied to a first side of the sheet, the sheet is advanced by pull rolls [0046] (which apply pressure to the sheet to pull it; therefore the web to which the latex binder material is applied is pressurized). Also, after the latex binder is applied to a second side of the sheet, the sheet adhered to a creping roll by a press roll [0046], which also applies pressure to the sheet.  Therefore the web to which the latex binder is applied is pressurized. 
Claim 9: Hermans et al discloses that, after the latex binder is applied to a first side of the sheet, the sheet, the sheet is contacted with a heated roll ([0044]-[0045]), therefore the web to which the latex binder material is applied is heated. 
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748